PER CURIAM.
Gary Dean Washington appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We dismiss this appeal on the authority of Gibson v. State, 642 So.2d 43 (Fla. 2d DCA 1994), and remand with directions that the trial court “render” an order on Washington’s motion in accordance *850with Florida Rule of Appellate Procedure 9.020(g).
Appellant must seek review of any subsequent order of the trial court within thirty days.
Appeal dismissed; remanded with directions.
SCHOONOVER, A.C.J., and FULMER and QUINCE, JJ., concur.